IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                        DIVISION ONE
 In the Matter of the Personal
 Restraint of                                      No. 80570-3-I


 DARREN GENE LAW,

                     Petitioner.                  UNPUBLISHED OPINION



       PER CURIAM — Darren Law filed a post-conviction motion challenging the

imposition of legal financial obligations as part of his jury conviction for possession of

methamphetamine with intent to deliver. The motion was transferred to this court for

consideration as a personal restraint petition. The State concedes that, because the trial

court’s apparent intention was to impose only mandatory legal financial obligations, the

inclusion of a discretionary $100 clerk’s collection fee was erroneous. See State v. Clark,

191 Wn. App. 369, 374, 362 P.3d 309 (2015) (collection costs are discretionary). We

accept the State’s concession and remand for the trial court to strike the fee.

                                                  FOR THE COURT